Citation Nr: 0936496	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for polyneuropathy and 
chronic inflammatory demyelinating polyneuropathy (CIDP) as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  Although the Veteran 
requested a videoconference hearing before the Board, he 
failed to attend his hearing scheduled for May 2007.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2008).

The Board observes that the Veteran's accredited 
representative is of the opinion that the issues of 
entitlement to service connection for ear nerve damage, 
inguinal hernia, carotid artery surgery, coronary artery 
disease, lumbar strain, and foot ulcer due to nerve damage 
are properly before the Board.  A review of the Veteran's 
Substantive Appeal, however, reflects that he expressly did 
not perfect an appeal regarding these issues.  See VA Form 9 
received February 24, 2006.  The Board, therefore, has no 
jurisdiction to decide these claims.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2008) (detailing the 
procedures and time limitations for appealing adverse RO 
rulings to the Board).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for polyneuropathy and CIDP as due to ionizing radiation.  
Throughout this appeal, he contends that he was exposed to 
ionizing radiation during service when his ship, the U.S.S. 
Tatum, anchored at Nagasaki shortly after the atomic bomb was 
detonated.  He indicated that in addition to his ship 
remaining in the area of Nagasaki for the period from August 
1, 1945, to October 31, 1945, he and nine other servicemen 
spent one day ashore in Nagasaki viewing the destruction from 
an open-bed military vehicle.  See Exposure to Radiation 
during Active Duty Form dated June 9, 2004.  

Service connection for a disorder claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, and lymphomas 
(except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: cancer, including all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2).  It also includes any 
disease other than those listed about provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

Following receipt of a dose assessment, the Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

The Veteran served on active duty during the period of time 
in which the atomic bombs were dropped on Hiroshima and 
Nagasaki.  Furthermore, his separation document of record 
reflects that he was assigned to the U.S.S. Tatum during his 
period of active duty, though the dates of his assignment are 
not clear from the present record.  Notably, the claims file 
contains a War Diary for the U.S.S. Tatum for the period from 
May 1945 to October 1945 which indicates that this ship was 
stationed in the waters off Japan for this period, and, more 
specifically, moored at Nagasaki for the period from 
September 21, 1945, to September 25, 1945.  Finally, the 
Veteran's treating neurologist, Dr. J.P.M. submitted a letter 
dated in January 2006 stating that the Veteran has severe 
sensorimotor polyneuropathy which is being treated as CIDP, 
and that his "past significant radiation exposure at the 
time of the atomic bomb back during World War II clearly must 
be a consideration with regards to a possible etiology 
regarding same, as no etiology has been found in this 
individual's case."  See Letter from Dr. J.P.M. dated 
January 30, 2006.  

In light of the above evidence, the Board finds that further 
development is warranted with respect to the Veteran's claim 
for service connection.  Specifically, the agency of original 
jurisdiction (AOJ) should request the Veteran's complete 
service personnel file from the appropriate agency(ies), 
including National Personnel Records Center (NPRC), including 
any information as to the dates the Veteran served on board 
the U.S.S. Tatum and whether there is any evidence that he 
went ashore to Nagasaki during his military service.  The AOJ 
should then develop the Veteran's claim under the procedures 
provided in 38 C.F.R. § 3.311, including requesting dose data 
and/or estimate(s) from the appropriate source(s), including 
the Defense Threat Reduction Agency (DTRA) (previously known 
as the Defense Nuclear Agency).  Thereafter, the AOJ should 
forward this case to the VA Under Secretary for Benefits for 
appropriate action under 38 C.F.R. § 3.311(c), to include an 
opinion from the VA Under Secretary for Health as to whether 
it is at least as likely as not that the Veteran's severe 
sensorimotor polyneuropathy (treated as CIDP) was caused by 
radiation exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the private physician (Dr. 
J.P. Maynard) who wrote the January 2006 
opinion letter regarding the possible 
etiology of the Veteran's sensorimotor 
polyneuropathy (treated as CIDP) and ask 
if he would like to offer any further 
support for his opinion.  Specifically, he 
should be requested to provide a complete 
rationale for his opinion and to provide 
copies of, or citations to, any medical 
articles or treatises which support his 
theory.

2.  Obtain the Veteran's complete service 
personnel record (basic and extended), as 
well as any additional information from 
the appropriate source(s) which might 
verify the dates the Veteran served on 
board the U.S.S. Tatum and whether there 
is any evidence that he went ashore to 
Nagasaki during his military service.  

3.  Develop the Veteran's claim under the 
procedures provided in 38 C.F.R. § 3.311, 
including requesting dose data and/or dose 
estimate(s) from the appropriate 
source(s), including the Defense Threat 
Reduction Agency (DTRA) (previously known 
as the Defense Nuclear Agency).  

4.  Upon receipt of any dose information, 
forward the Veteran's case to the VA Under 
Secretary for Benefits for appropriate 
action under 38 C.F.R. § 3.311(c), to 
include an opinion from the VA Under 
Secretary for Health as to whether it is 
at least as likely as not that the 
Veteran's severe sensorimotor 
polyneuropathy (treated as CIDP) was 
caused by radiation exposure in service.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

